Title: To Benjamin Franklin from John Adams, 10 May 1781
From: Adams, John
To: Franklin, Benjamin


Sir
Amsterdam May 10. 1781
I have the Honour to advise your Excellency, that I have this day drawn Bills of Exchange upon you, in Favour of Messrs Fizeau Grand & Co for the amount of Seventy Seven Thousand Crowns of three Livres of which the following is a List


1000
2500
4400


  1200
2600
4500


  1220
3000
4600


1300
3500
4700


1380
4000
4900


1700
4100
5000


2000
4200
6200


2400
4300
2300


These are to make Provision for the Payment of the Sixty six Bills, drawn by Congress in favour of Mr Tracy, which become payable the fifteenth currant. I have the Honour to be
His Exy. B. Franklin Esqr
